DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on December 30, 2020. 
No claims have been amended. 
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on December 30, 2020 have been fully considered but are not persuasive. Applicant argues that Applicant’s Specification [0005], [0048-0049], and FIG. 6 provide unambiguous support for the wherein the next silo is an only silo of the plurality of silos that is written in conjunction with the condition being satisfied. Specifically, Applicant argues that Applicant’s Specification [0005] recites the steps of identifying a next silo, updating the next silo, and writing the next silo, making it clear that a singular silo is being identified, updated, and written each time the condition is met, and another silo is not identified, updated, and written until a subsequent condition is met.
The Examiner agrees that the above cited sections of Applicant’s Specification does disclose identifying a next silo, updating the next silo, and writing the next silo. However, these steps, as disclosed in Applicant’s Specification, do not preclude only one silo, and no other silo, is written when a condition is met. 
Applicant also argues that the loop from steps 604-612 in FIG. 6 preempts the Office’s argument that multiple silos could be identified/updated/written when the condition is satisfied because for the Office’s assertions to be valid, step 612 would have to loop back to step 608 instead of step 604, and that such a path would effectively introduce an infinite loop.
The Examiner respectfully disagrees. Identifying, updating, and writing to a plurality of silos is not limited to identifying, updating, and writing only one single silo first, and then subsequently followed by identifying, updating, and writing only the next silo. As explained in the Final Rejection mailed on April 9, 2020, MOSHAYEDI [0032] teaches once the pre-allocated space available for transaction log data has been filled (i.e. condition is satisfied), an updated snapshot of V2P table 201 is copied from RAM 133 to data blocks 110. Therefore, writing to more than one silo each time a condition is met does not necessarily result in an infinite loop as Applicant alleges. Accordingly, the 112(a) rejection of claims 1-20 is maintained.
The Examiner suggests amending the claims to reflect the subject matter disclosed in FIG. 2A-C and FIG. 7 step 710 in order to advance prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 9, and 14, the claim limitation “wherein the next silo is an only silo of the plurality of silos that is written in conjunction with the condition being satisfied” is not supported in the specification, and therefore, constitutes new matter. Although Applicant points to [0005], [0048-0049], and FIG. 6 of Applicant’s specification for support, the cited sections do not recite that only a single silo is written each time a condition is met as indicated by Applicant. The Examiner agrees that the cited sections of Applicant’s specification disclose identifying a next silo, updating the next silo, and writing the next silo. However, these steps, as disclosed in Applicant’s specification, do not preclude additional silos being identified, updated, and written when a next silo is identified, updated, and written. Applicant’s specification appears to be devoid of the fact that only one silo, and no other silo, is identified, updated, or written when a condition is met.
Regarding claim 2-8, 10-13, and 15-20, dependent claims inherit the deficiencies of the respective parent claim.
Appropriate correction is required.

Conclusion
The Examiner notes that Application 16/136,189 filed on September 19, 2018, although not considered to be prior art as the aforementioned application was filed after the instant application, recites similar limitations as the instant application.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138